Citation Nr: 0900971	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement for service connection of post-traumatic stress 
disorder (PTSD). 




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The veteran had a period of active duty for training (ADT) 
from October 1997 to March 1998.  He  served on active duty 
from November 2001 to November 2004, and participated in 
Operation Enduring Iraqi Freedom from March 2003 to July 
2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied entitlement to 
service connection for PTSD. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record establishes that the veteran served in 
an "imminent danger pay area" as a participant in Operation 
Enduring Iraqi Freedom as part of his duties as a 
quartermaster and chemical equipment repairman.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans' Claims (the Court) is applicable to 
this claim.  In this case, because of a full grant of the 
benefit requested, any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).

Factual Background

The veteran contends that he currently suffers from PTSD as a 
result of stressful events during active service.  
Considering the claim for service connection for PTSD, in 
light of the record and the governing legal authority, the 
Board finds that service connection is warranted.

A review of the veteran's service treatment records reveal he 
was psychiatrically normal during the August 1997 enlistment 
and October 2001 re-enlistment examinations.  Upon return 
from deployment to Kuwait and Iraq, the veteran listed on a 
May 2003 Post-Deployment Health Assessment, that he sometimes 
felt down, and had little interest in doing things, but notes 
that this was during deployment and was improving. The 
veteran further marked on the assessment that he was not 
interested in receiving help for stress or emotional 
problems.  In a September 2003 examination by Winn Army 
Community Hospital for lower back pain, the veteran marked 
yes to being sad and depressed with no interest in previous 
hobbies. However, the veteran did not list these feelings in 
a follow-up report dated November 2003.  Service treatment 
records do not show that the veteran ever received 
psychiatric counseling during active duty or was diagnosed 
with a chronic psychiatric disorder while in uniform.

Private treatment records dated January 2005 consist of a 
letter from H.J.,M.D., a psychologist at the Greensboro 
Psychiatric Clinic.  The veteran sought psychiatric help 
because things were not going well with his wife, and his 
mood had changed upon returning from Iraq.  The veteran told 
the psychiatrist that he was having nightmares, waking up 
with sweats, having flashbacks during the day, and had become 
extremely hypervigilant.  He claimed he had become more of a 
loner, did not socialize at all, has problems concentrating, 
and felt depressed.  The mental status examination showed the 
veteran was anxious and hypervigilant, but also that his 
speech and thought process were within normal limits.  The 
psychologist diagnosed the veteran with PTSD, complicated 
with depressive disorder and noted that the condition had 
severely compromised his ability to sustain a social 
relationship and work relationship. 

In April 2005, the veteran submitted a stressor statement and 
a statement from his fellow serviceman in support of his PTSD 
claim.  The veteran stated that he was tasked with driving 
supplies from Kuwait to Baghdad, where he witnessed dead, 
burned, and decaying bodies, and destroyed buildings and 
houses.  He stated that there were enemy mortars and booby 
traps targeting him and that there were snipers in the area.  
The veteran's fellow serviceman also wrote in his statement 
that while in Iraq they saw dead burning bodies, watched for 
snipers, and braced while under attack. 

Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy".  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2008); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case-by-case basis, requires the 
veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  If VA determines the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory", 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service".  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The veteran's DD Form 214 shows that he served in an 
"imminent danger pay area" as a participant in Operation 
Enduring Iraqi Freedom as part of his duties as a 
quartermaster and chemical equipment repairman.  Some of the 
veteran's claimed stressful experiences are potentially 
combat-related.  As such, the Board accepts his statements 
regarding these stressors as being credible and consistent 
with circumstances, conditions or hardships of service in 
Iraqi, and no further development or corroborative evidence 
is required.

Further, the statement from the veteran's former comrade 
lends support to the veteran's claimed in-service stressors.  

The Board accepts the veteran's statements as being 
indicative of combat exposure. Because the veteran has been 
diagnosed with PTSD, and there is no medical evidence to the 
contrary, and applying the doctrine of reasonable doubt, 
service connection for PTSD is awarded.


ORDER

Entitlement to service connection for PTSD is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


